Andrews, C. J.
Anderson & Mead had no authority to make a written contract binding on the defendant to convey the land in question, unless it can be found in the letter of November 23d, 1896. That letter does not in terms purport to give any such authority. The contention of the plaintiff is that such authority is implied from the request in the let*404ter to find a purchaser; that it is a custom of the real estate business that a broker authorized to find a purchaser for lands may sign a binding contract for the sale of that land. We do not understand any such custom to exist in this State. A custom can exist only as a matter of fact. Smith v. Phipps, 65 Conn. 302, 307. There is no finding that any such custom prevails in Connecticut; and there is no case cited which recognizes any such rule.
A real estate broker or agent, is one who negotiates the sales of real property. His business, generally speaking, is only to find a purchaser who is willing to buy the land upon the terms fixed by the owner. He has no authority to bind the principal by signing a contract of sale. A sale of real estate involves the adjustment of many matters besides fixing the price. The delivery of the possession has to be settled; generally the title has to be examined; and the conveyance with its covenants is to be agreed upon and executed by the owner. All of these things require conferences, and time for completion. These are for the determination of the owner, and do not pertain to the duties and are not within the authority of a real estate agent. For these obvious reasons, and others which might be suggested, it is a wise provision of the law which withholds from such an agent, as we think it does, any implied authority to sign a contract of sale in behalf of his principal. Coleman v. Garrigues, 18 Barb. (N. Y.) 60 ; Roach v. Coe, 1 E. D. Smith (N. Y.), 175; Lindley v. Keim, 54 N. J. Eq. 418, 423; Duffy v. Hobson, 40 Cal. 240; 4 Amer. & Eng. Ency of Law (2d ed.), 964, note; 3 Wait’s Actions & Defenses, 286, 287; Halsey v. Monteiro, 92 Va. 581; Armstrong v. Lowe, 76 Cal. 616.
There is no error.
In this opinion the other judges concurred.